                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


ANDREW DAVID GOLIE,                            Case No. CV-17-127-M-DLC-KLD

                     Plaintiff,                JUDGMENT IN A CIVIL CASE

  vs.

ATTORNEY GENERAL OF THE
  STATE OF MONTANA,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
 Respondent and against Petitioner.

        Dated this 9th day of October, 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ H. Gauthier
                                  H. Gauthier, Deputy Clerk
